Exhibit 10.1

 

AMENDMENT NO. 1 TO THE FIRST AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

STRATEGIC STORAGE OPERATING PARTNERSHIP IV, L.P.

 

In accordance with Article 11 of the First Amended and Restated Limited
Partnership Agreement dated January 17, 2017 (the “Partnership Agreement”) of
Strategic Storage Operating Partnership IV, L.P. (the “Partnership”), the
Partnership Agreement is hereby amended by this Amendment No. 1 thereto (this
“Amendment”) to revise certain definitions in connection with the incentive
provisions in Section 5.2 of the Partnership Agreement.  Capitalized terms used
and not otherwise defined herein shall have the meanings set forth in the
Partnership Agreement.

WHEREAS, Sections 5.2(c) and 5.2(e) of the Partnership Agreement provide for
incentive distributions payable to the Special Limited Partner under certain
circumstances which were intended to be equivalent to the Net Sale Proceeds
payable to the Special Limited Partner pursuant to Section 5.2(b) of the
Partnership Agreement;

WHEREAS, the calculation of the Subordinated Incentive Listing Distribution and
Subordinated Distribution Due Upon Extraordinary Transaction do not currently
operate in a manner consistent with the calculation of Net Sale Proceeds;

WHEREAS, the definition of Termination used in connection with Section 5.2(b) of
the Partnership Agreement should be revised to include a non-renewal of the
Advisory Agreement consistent with the disclosures contained in the Offering
prospectus;

WHEREAS, the parties hereto desire to revise the definitions of Subordinated
Distribution Due Upon Extraordinary Transaction, Subordinated Incentive Listing
Distribution and Termination by entering into this Amendment.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

Section 1.  Amendments to Defined Terms

The following definitions are hereby revised and restated defined terms in the
Partnership Agreement:

Subordinated Distribution Due Upon Extraordinary Transaction means 15% of the
amount by which (i) the Transaction Amount (plus the amount payable pursuant to
Section 5.2(e) hereof), plus the total of all Distributions paid to Common
Stockholders (excluding any stock dividends and Distributions paid on REIT
Shares redeemed by the General Partner) from the General Partner’s inception
until the date that Transaction Amount is determined, exceeds (ii) the sum of
(A) Invested Capital and (B) the total Distributions required to be paid to
Common Stockholders in order to pay the Stockholders’ 6% Return from inception
through the date Transaction Amount is determined.

Subordinated Incentive Listing Distribution means 15% of the amount by which (i)
the Market Value (plus the amount payable pursuant to Section 5.2(c) hereof),
plus the total of all Distributions paid to Common Stockholders (excluding any
stock dividends and Distributions paid on REIT Shares redeemed by the General
Partner) from the General Partner’s inception until the date that Market Value
is determined, exceeds (ii) the sum of (A) Invested Capital and (B) the total
Distributions required to be paid to Common Stockholders in order to pay the
Stockholders’ 6% Return from inception through the date Market Value is
determined.  

Termination means the termination or non-renewal of the Advisory Agreement.

1

--------------------------------------------------------------------------------

 

Section 2.  Continuation of Partnership Agreement

The Partnership Agreement and this Amendment shall be read together and shall
have the same force and effect as if the provisions of the Partnership Agreement
and this Amendment were contained in one document.  Any provisions of the
Partnership Agreement not amended by this Amendment shall remain in full force
and effect as provided in the Partnership Agreement immediately prior to the
date hereof.  In the event of a conflict between the provisions of this
Amendment and the Partnership Agreement, the provisions of this Amendment shall
control.

[Signature Page Follows.]




2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Partnership Agreement as of the 26th day of September, 2018.

 

STRATEGIC STORAGE OPERATING PARTNERSHIP IV, L.P.

 

 

 

By:

 

Strategic Storage Trust IV, Inc., its sole general partner

 

 

 

By:

 

/s/ H. Michael Schwartz

 

 

Name: H. Michael Schwartz

 

 

Title: Chief Executive Officer

 

 

 

STRATEGIC STORAGE TRUST IV, INC.

 

 

 

By:

 

/s/ H. Michael Schwartz

 

 

Name: H. Michael Schwartz

 

 

Title: Chief Executive Officer

 

3